DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Reasons for Allowance
2.        Claims 18-35 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:  
          a. The closest references are found based on the updated search:
             Wikstrom (US. Pub. 20150162738) discloses a high-power semiconductor module, comprising: a high-power semiconductor device mounted on a module housing and having at least two electrical connections; and a short-circuit device mounted on the module housing and configured to generate a persistent electrically conducting path between the two electrical connections upon receiving a trigger signal by electrically destroying a semiconductor of the high-power semiconductor module (see specification for more details).
             Heinemeyer (US. Pub. 4769734) discloses a safety circuit for an electric detonator element connected to two electrical leads and having a subsequently arranged detonable charge. The safety circuit includes an electrical component connected in parallel to the detonator element between the two leads, the electrical component having an initial condition wherein the electrical 
              Limb (US. Pub. 20170084551) discloses transient electronic device utilizes a glass-based interposer that is treated using ion-exchange processing to increase its fragility, and includes a trigger device operably mounted on a surface thereof. An integrated circuit (IC) die is then bonded to the interposer, and the interposer is mounted to a package structure where it serves, under normal operating conditions, to operably connect the IC die to the package I/O pins/balls. During a transient event (e.g., when unauthorized tampering is detected), a trigger signal is transmitted to the trigger device, causing the trigger device to generate an initial fracture force that is applied onto the glass-based interposer substrate. The interposer is configured such that the initial fracture force propagates through the glass-based interposer substrate with sufficient energy to both entirely powderize the interposer, and to transfer to the IC die …(see specification for more details).
              Meier (US. Pub. 2010/0032275) discloses a device for galvanic isolation of an electrical connection from a semiconductor switch, the semiconductor switch has two switching contacts and a control contact. The device has a printed circuit board on which at least the semiconductor switch and the electrical connection are arranged. The first switching contact of the semiconductor switch is connected to the printed circuit board, and the second switching contact is connected to the electrical connection. According to at least one embodiment of the invention, (see specification for more details).
        b. Regarding claim 18, the cited references, alone or in combination, do not disclose nor fairly suggest:
                “An electric short-circuit device, comprising: … a component made of an electrically semiconducting crystalline material that blocks a flow of electric current between said first electric contact piece and said second electric contact piece in at least one direction; and an actuator configured to apply a mechanical force to said component in response to an electric trigger signal and thereby at least partly destroy a crystal structure of said component” in combination with all other elements as claimed in claim 18. 
          Regarding claim 29, the cited references, alone or in combination, do not disclose nor fairly suggest:  
                “A power converter, comprising: … a component made of an electrically semiconducting crystalline material that blocks a flow of electric current between said first electric contact piece and said second electric contact piece in at least one direction; and an actuator configured to apply a mechanical force to said component in response to an electric trigger signal and thereby at least partly destroy a crystal structure of said component.” in combination with all other elements as claimed in claim 29.
Regarding claim 31, the cited references, alone or in combination, do not disclose nor fairly suggest:  
                “A method for short-circuiting an electric two-pole module, … initially blocking a flow of electric current between the first electric contact piece and the second electric contact piece by the component in at least one direction; and subjecting the component to a mechanical force by an actuator in response to an electric trigger signal, thereby a crystal structure of the component is at least partly destroyed, as a result of which the flow of electric current between the first electric contact piece and the second electric contact piece in an originally blocked direction is enabled” in combination with all other elements as claimed in claim 31.

     As to claim(s) 19-28, the claims are allowed as they further limit allowed claim 18.
     As to claim(s) 30, the claim is allowed as it further limit allowed claim 29.
     As to claim(s) 32-35, the claims are allowed as they further limit allowed claim 31.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
12/22/2021